UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA



ELENA STURDZA,

                       Plaintiff,
                                             Civil Action No. 98-2051 (BJR)
               v.
                                             ORDER STRIKING MOTION
                                             TO STAY
UNITED ARAB EMIRATES, et al.,


       Defendants.



       This matter is before the Court on Plaintiff Elena Sturdza’s Motion to Stay All

Proceedings Pending the United States Court of Appeals for the Federal Circuit’s

Decision (Dkt. #281)

       On August 2, 2013, the Federal Circuit issued a per curiam Order dismissing Ms.

Sturdza’s appeal on the basis of Ms. Sturdza’s representation in this case by a guardian ad

litem. Order, Sturdza v. United Arab Emirates, No. 13-1435 (Fed. Cir. Aug. 2, 2013)

(per curiam). Therefore, Ms. Sturdza’s motion is STRICKEN as MOOT.

       SO ORDERED.

       August 6, 2013




                                             BARBARA J. ROTHSTEIN
                                             UNITED STATES DISTRICT JUDGE